Citation Nr: 1413165	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  05-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a throat disorder.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for upper extremity disorders (claimed variously as bursitis of the shoulders, and bilateral forearm, hand and wrist disorders).

8.  Entitlement to service connection for cancer.

9.  Entitlement to an initial compensable evaluation for hypertension.

10.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

11.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability from July 1, 2004, and in excess of 20 percent from March 24, 2006.

12.  Entitlement to an initial compensable evaluation for obstructive sleep apnea (OSA) from July 1, 2004, and in excess of 50 percent from October 1, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.  

The Veteran had previously requested a hearing before a Veterans Law Judge; he was scheduled for such a hearing in August 2013, and he was informed of that hearing in a July 2013 letter.  Prior to his hearing, the Veteran submitted an August 2013 note cancelling the hearing.  

With regard to the claim for a higher rating for low back disability, the Board notes that a temporary total rating has been awarded from June 24, 2009, to October 1, 2009.  The decision below addresses the propriety of the rating assigned for periods other than the period when a total rating was in effect.

(The issues of service connection for diabetes mellitus, a respiratory disorder, a throat disorder, headaches, and upper extremity disorders, as well as the claims for higher ratings for GERD and OSA, are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran is shown to have ethmoid sinusitis in service and was diagnosed with chronic sinusitis after discharge from service that is likely traceable to the problem he had in service.

2.  The Veteran's service treatment records are void of any complaints of, treatment for, or diagnosis of any neck or cervical spine disorder.

3.  The first evidence of any cervical spine symptomatology in the record is on September 25, 2006, following the Veteran's return from Afghanistan as a civilian defense contractor several years after discharge from military service.

4.  The evidence of record demonstrates that a cervical spine disorder had its onset in about September 2006 and is shown to be due to a post-service on-the-job lifting injury.

5.  Post-service records show a diagnosis of basal cell carcinoma of the right lower eyelid-residuals of which have already been awarded service connection; no other treatment for, complaint of, or diagnosis of any cancer is demonstrated in the claims file since discharge from service.

6.  Throughout the claim period, the Veteran's hypertension is shown to require continuous medication for control and his service treatment records document a history of diastolic pressure readings of 100 or more prior to starting medication.   

7.  The Veteran's systolic and diastolic readings throughout the appeal period are not shown to be predominantly 200 or more, or 110 or more, respectively.

8.  Resolving doubt in the Veteran's favor, his lumbar spine is shown to have muscle spasm or guarding that has caused an abnormal gait or abnormal spinal contour throughout the claim period.

9.  The Veteran's lumbar spine disability has not resulted in disability equating to limitation of flexion to 30 degrees or less, or either favorable or unfavorable ankylosis, or is productive of at least 4 weeks or more of incapacitating episodes in a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for award of service connection for ethmoid sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for award of service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for award of service connection for cancer other than residuals of basal cell carcinoma under the right lower eyelid, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for award of an initial 10 percent evaluation, but no higher, for hypertension throughout the claim period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2013).

5.  The criteria for award of an initial 20 percent evaluation, but no higher, for a lumbar spine disability throughout the claim period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's rating claims for hypertension and lumbar spine disabilities, such claims arise from an appeal of assignment of initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for those issues.

In light of the favorable decision with regards to the claim of service connection for sinusitis, as discussed further below, the Board finds that further discussion with respect to VCAA is not necessary.  This decision represents an award of the benefit sought on appeal as to that issue.

With regard for the cervical spine and cancer claims, the Veteran was sent letters in June 2007 and March 2010, respectively, which provided information as to what evidence was required to substantiate the claims of service connection for his cervical spine (neck) and cancer, and of the division of responsibilities between VA and a claimant in developing an appeal.  Those letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to those issues.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Sinusitis

On appeal, the Veteran has averred that he developed sinus problems during military service-specifically, sinusitis-and that such has been a continued problem since that time.

During military service, in March 2004, the Veteran underwent a head CT scan, which, in pertinent part, revealed that there was "mucosal thickening in the ethmoid sinuses consistent with chronic sinusitis."

In April 2005, shortly after discharge from service, the Veteran was diagnosed with chronic sinusitis.  In May 2005, the Veteran was again diagnosed with chronic sinusitis, and a sinus CT scan demonstrated mild mucosal thickening at that time.  The Veteran was again diagnosed with sinusitis in November 2006.

Based on the foregoing evidence, the Board finds that service connection for ethmoid sinusitis is warranted.  As an initial finding, the Board notes that in March 2004, during military service, the Veteran had findings of mucosal thickening of the ethmoid sinuses that was consistent with chronic sinusitis.  The Veteran has been diagnosed with chronic sinusitis during the claim period, and has indicated that he has had continual problems with his sinuses since service.  

In short, the Board notes that it appears that the Veteran had ethmoid sinusitis during military service and that such was diagnosed after military service, with evidence both that it was continuous since discharge from service and that it was evident during military service.  Overall, the Board finds that the evidence of record demonstrates that the Veteran's ethmoid sinusitis likely began during military service.

Accordingly, the Board finds that service connection is warranted in this case.  See 38 C.F.R. §§ 3.102, 3.303(d).  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Cervical Spine 

In addition to the service connection principles noted above, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board notes that the Veteran's service records do not reveal any complaints of, treatment for, or diagnosis of any cervical spine or neck disorder or symptomatology during service.  In fact, the Board notes that the Veteran's post-deployment assessment from January 2004-a mere 6 months prior to discharge from service-did not demonstrate any neck or cervical spine complaints.  Also, in a January 18, 2004 treatment record for a sore throat, the Veteran's neck is shown to have full range of motion; there were no complaints of any neck or cervical spine pain.

In November 2004-within 5 months of his discharge from service-the Veteran underwent a VA general medical examination, at which time he voiced no complaints with regards to his neck or cervical spine.  On examination, the examiner noted that his neck was "not remarkable."  No diagnosis of any cervical spine disorder was made at that time.  

Tricare, VA and private treatment records from that time period do not demonstrate any complaints of, treatment for, or diagnosis of any neck or cervical spine disorder.  In fact, the Board notes that Tricare records from December 2005 demonstrate no neck or cervical spine complaints; other Tricare records through May 2006-prior to the Veteran being deployed to Afghanistan as a civilian defense contractor in September 2006-are void of any cervical spine or neck complaints, treatment, or diagnosis.

In September 2006, the Veteran underwent a VA lumbar spine examination; no mention of any neck or cervical spine pathology was noted at that time.  He also underwent a VA bilateral wrist and hands examination; again, there was no notation of any neck or cervical spine pain or any other neck pathology.  The Veteran was asserting at that time that his bilateral hand and wrist symptomatology was due to his lumbar spine disability, not his neck or cervical spine.  

Prior to September 2006, the Veteran had never mentioned any neck pain or other symptoms, or any other issues regarding his cervical spine.  Later in September 2006, the Veteran returned to Afghanistan after his VA examinations.  While in Afghanistan in September 2006, the Veteran apparently had an onset of unstable cardiac issues and was evacuated to the United States for evaluation.  

In a September 25, 2006 Tricare treatment record following his evacuation from Afghanistan, the Board notes that the first documentation of any neck issue was noted when there was pain elicited by motion at that time.

Records from the Veteran's treatment in Afghanistan on September 20 and 21, 2006 were obtained from the Veteran's civilian employer and medical personnel at Baghram Air Force Base, including a stress test and ICU treatment.  Those records document work-up for unstable angina and other cardiac issues.  

In a September 28, 2006 statement, the Veteran indicated that he was treated in Afghanistan for complications from his sinus infection, including chest pains and shortness of breath.  He stated that at the "same time [he] hurt [his] back and [his] neck which [were] currently being looked at."  

In a December 2006 cardiac treatment record from Austin Heart, the Veteran is shown to have lumbar and neck pain with radicular tingling and pain in his arms; he was noted as having a diagnosis of "other disorder of the cervical region" at that time, and the private doctor at that time noted that the Veteran claimed he had "cervical and lumbar disc disease."

The Veteran filed his claim of service connection for a cervical spine disorder in February 2007.  In that statement, the Veteran stated that

The injury to my back and neck have damaged my arms and hands to the point where I have problems carrying and holding objects to perform daily chores. . .  I have been housebound since my injury in September of 2006 by choice due to pain.  

In an April 2007 statement, the Veteran indicated that he was currently in litigation against his civilian defense contractor employer for worker's compensation "for injuries to my neck and back" sustained in September 2006.  He indicated that the civilian defense contractor was not providing him with requested paperwork.

The Veteran underwent a VA cervical spine examination in May 2007.  The examiner noted that he reviewed the claims file, including the above-noted VA examinations.  As part of his medical history, the Veteran indicated that he was on a profile during military service for back pain.  Since leaving the military, the Veteran worked for a civilian defense contractor as a data collector and field representative for one year.  "He then went to Afghanistan working for [the civilian defense contractor] as a mechanic and quality assurance inspector.  While he was in Afghanistan, he sustained an on-the-job injury with lifting with severe onset of neck pain and back pain."  The examiner noted that a November 2006 Magnetic Resonating Imaging (MRI) scan of his cervical spine demonstrated degenerative disc disease (DDD) at the C5-6 and C6-7 with central disc protrusion at the C5-6 causing slight cord impingement.  At the C6-7 level, there was a left-sided vertebral change that narrowed the foramina.  

After examination, the Veteran was diagnosed with DDD "of the cervical spine with central disc protrusion at C5-6, new onset since on-the-job injury while in Afghanistan working for" the civilian defense contractor.  The examiner concluded that the Veteran was "unable to function in his previous occupational environment because of his recent nonservice-connected disabilities as a result of a lifting injury that occurred while [under the civilian defense contractor's employment] while in Afghanistan, with new onset of neck and back pain."

The Veteran submitted statements from his daughter and son in July 2007, which indicated that the Veteran complained about neck pain all the time.  The son's statement in particular indicates that the Veteran "has not been the same since coming back from Afghanistan."

In an August 2007 statement, the Veteran stated that his "service-connected [DJD] is related to all my vertebrae in my spine.  The most recent injury to the C5-6, C6-7 affect my neck and arms and didn't happen overnight.  This has taken some time to develop and finally evolve.  This is an acceleration of an existing disease which was aggravated by an injury to my neck."

In a private November 2007 spinal evaluation, the following history appears:

[The Veteran] describe[d] the onset of symptoms after returning from Afghanistan about 1 year ago.  He noted an aching sensation and pain.  Apparently, he was involved in a traumatic episode injuring his cervical spine and lower back region in September 2006.  Since that time, he has had problems with a variety of areas. . .  

After examination, the Veteran was diagnosed with degenerative arthritis at multiple sites, including his hands and cervical and lumbar spine.

Tricare records show that in July 2008, the Veteran had another cervical spine MRI scan which revealed mild diffuse spondylosis with multi-level DJD and mild posterior bulging of the disc margin at the C5-6 level which was thought to be due to mild DDD.

In an April 2009 lumbar spine surgical consultation, an MRI scan demonstrated a small bulge at the C5-6 without any sign of stenosis.  No diagnosis or etiology was further discussed in that consult with result to his cervical spine.

In an August 2009 VA general medical examination, the Veteran was diagnosed with cervical osteoarthritis, though no history was related nor opinion rendered regarding the etiology of that disorder.  

Subsequent VA, private and Tricare records, including those records obtained from the Social Security Administration (SSA), demonstrate continued treatment for the Veteran's neck/cervical spine disorder.  No other evidence, however, addresses the etiological cause of that disorder.

Based on the foregoing evidence, the Board finds that the Veteran is currently diagnosed with current disability, including DJD and DDD of the cervical spine.  Therefore, the first element of service connection is met.  However, the Board must deny service connection for a cervical spine disorder on the basis that there was no in-service injury or event; nor is there a nexus to military service.  

Regarding the second element-in-service injury or event-the Board notes that the Veteran's service treatment records are void of any neck or cervical spine complaints, treatment, or diagnosis.  In fact, in the post-deployment assessment in January 2004, shortly before discharge from service, the Veteran reported no neck or cervical spine pain or other problems.  

The Board also notes that it is not until after the Veteran's post-service September 2006 incident in Afghanistan while an employee of a civilian defense contractor that the Veteran's neck or cervical spine manifested any type of pain or problem.  The first manifestation of any neck pain was on September 25, 2006, in a Tricare treatment record five days after his injury while working for the civilian defense contractor.

The May 2007 VA examiner concluded that the Veteran's neck/cervical spine disorder was a new onset that was the result of his September 2006 on-the-job injury in Afghanistan.  

Additionally, the Board notes that the Veteran's own lay statements both to VA and to private medical treatment providers indicate that he injured his cervical spine/neck in a lifting injury in September 2006 while in Afghanistan, which precipitated his cardiac issues and being returned to the United States for further evaluation at that time.  The Veteran further stated to VA that he was in litigation with the civilian defense contractor he was employed with in September 2006 for a worker's compensation claim wherein he injured his back and neck.  Other subsequent recitations of medical history are consistent with these above statements that the Veteran injured his neck in Afghanistan in September 2006.

Insofar as the Veteran has appeared to aver that his cervical spine disorder pre-existed his September 2006 injury, the Board notes that there is no objective evidence to demonstrate that there was any problem that pre-existed that injury.  The Veteran never once complained of any neck or cervical spine issue prior to returning from Afghanistan in September 2006.  The Veteran, therefore, is found to be not credible as to any report of a problem prior to the 2006 injury.  

The September 2006 injury did not occur during military service; but is rather a post-service civilian, on-the-job injury.  As noted above, the Veteran has given no evidence that he injured his neck during military service; nor is there any evidence of complaint, treatment or diagnosis related to the cervical spine in his service treatment records.

The Board additionally notes that the diagnosis of an arthritic condition was not made until after the expiration of the one-year presumptive period in this case; consequently, service connection cannot be award on that basis.  See 38 C.F.R. § 3.307, 3.309.  

In short, there is absolutely no evidence of any neck or cervical spine issues during military service on which the Board can find a basis to award service connection.  The several instances of past medical history, as well as medical evidence in the record, including the May 2007 examiner's opinion, demonstrate that the Veteran's current cervical spine disorder began in September 2006 and is the result of his on-the-job lifting injury as an employee of a civilian defense contractor in Afghanistan.  There is no other evidence of record, including the Veteran's own lay statements, to refute this finding.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Cancer

The Board notes that the Veteran has claimed that he has cancer related to his military service.  In a September 2010 rating decision, the Veteran was service connected for a skin lesion under his right eyelid, which had been removed; that skin lesion was diagnosed as basal cell carcinoma of the right lower eyelid by the Scott and White Clinic.

A review of the vast amount of treatment records from VA, private and Tricare facilities document that right lower eyelid condition as the only diagnosis of any type of cancer.  None of the other records documents any complaints of, treatment for, or diagnosis of any other cancer.  

Given that the Veteran has already been service connected for residuals of the only cancer he has been shown to have, the Board finds that the Veteran's service connection claim for any other cancer must be denied as there is no current diagnosis in the record.  

Accordingly, the Board must deny the service connection for cancer claim.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

Hypertension

Throughout the rating period the Veteran has been rated as noncompensable under Diagnostic Code 7101 for his hypertension.  Under Diagnostic Code 7101, a rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

The Board notes that, effective October 6, 2006, VA revised the regulations governing the evaluation of specified cardiovascular disorders-those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. § 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease; however, the specific criteria for rating hypertension (set forth in Diagnostic Code 7101, as above) have remained unchanged.  

On appeal, the Veteran avers that he should have a compensable evaluation for his hypertension.  The Board finds that a 10 percent evaluation, but no higher, for the Veteran's hypertension is warranted.  

The Veteran's service treatment records show that from 1997 through 1999, he underwent several blood pressure checks for borderline hypertension.  Several of those records documented diastolic readings from 90 to 96, and even several readings that were 98.  Finally, the Veteran had at least 3 different readings with a diastolic reading of 100.  The Veteran was then diagnosed with hypertension and began medication for his high blood pressure in service.

In November 2004, the Veteran underwent a VA general medical examination.  At that time, he reported that he was diagnosed with hypertension around 1999 after several series of checks.  "He was started on propanolol 120 [milligrams (mg)] daily, no side effects."  He denied other cardiovascular complaints; no coronary symptomatology.  His electrocardiogram was normal, as were his chest x-rays.  Blood pressure readings taken during the examination were:  130/86, 135/83, and 138/84.  The Veteran was diagnosed with hypertension.  

The Board has reviewed the Veteran's service treatment, private, VA and Tricare records, to include those obtained from the Social Security Administration (SSA).  The Board notes that the Veteran's hypertension has been regularly treated with propranolol, atenolol, or lisinopril, or a combination of those drugs.  The Board also notes that several blood pressure readings were obtained and reported in those records.  Generally, however, those readings do not demonstrate any readings that are predominantly 200 or more in systolic pressure, or 110 or more in diastolic pressure; rather, those readings generally fluctuate between 160 and 110 in systolic pressure and between 60 and 100 in diastolic pressure.

The Veteran underwent another VA examination of his hypertension in December 2010.  The examiner noted that the Veteran began medication in 2004, though he was diagnosed prior to that time.  He was currently stable and on medication with an alpha blocker.  The Veteran did not have a history of hypertensive renal disease or stroke/TIA related to hypertension, though nosebleeds and headaches were noted as being present and related to hypertension.  There was no history of hypertensive related disease shown on examination.  Blood pressure readings obtained during the examination were: 158/88, 160/90, and 160/90.  The Veteran was diagnosed with essential hypertension.  The examiner concluded that there was no presence of hypertensive heart disease, and there was no effect on his activities of daily living or occupation due to his hypertension.

The Veteran underwent another VA examination in June 2013.  The Veteran reported that he began medications in 2004 and has remained on medications with good control of his blood pressure without any side effects since that time.  He was currently treated with Atenolol 50 mg daily and Micardis 80 mg daily.  The examiner noted that the Veteran was on continuous medication for his hypertension.  He further noted that the Veteran did not have a history of diastolic blood pressure elevation predominantly of 100 or more.  On examination, blood pressure readings were obtained as follows: 130/84, 130/90, 142/90.  The examiner noted that the Veteran did not have any pertinent physical findings, complications, conditions, signs or symptoms associated with his hypertension.  He concluded that the Veteran's hypertension did not affect his ability to work.

Based on the foregoing evidence, the Board finds that a 10 percent evaluation for hypertension is appropriate in this case.  The evidence demonstrates that the Veteran has required continuous medication since 1999 for his hypertensive condition.  Prior to that time, the Veteran had a history of borderline diastolic readings in the high 90s and some 100 diastolic readings.  By resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran therefore had a history of diastolic pressure of 100 or more and that he requires medication to control his hypertension.  While it might be argued that his readings were not predominantly 100 or more, it appears that they were 100 several times prior to the institution of medication.  Indeed, it appears that it was because of these higher readings that use of medicine was indicated.  Thus, with resolution of reasonable doubt in his favor, a 10 percent evaluation for his hypertension is warranted.

An evaluation in excess of 10 percent for his hypertension is not warranted, however.  The Veteran's systolic readings throughout the appeal period do not demonstrate any readings of at least 200 or more; nor does the evidence demonstrate any diastolic readings which are 110 or more.  The Veteran's blood pressure readings in all of his VA examinations confirm these results, as do the several readings in the treatment records noted above.  The Veteran's readings are predominantly between 110 and 160 systolically, and between 70 and 100 diastolically.  

Even in the event that the evidence of record demonstrates some readings in excess of 199 or 109, respectively, the Board finds that any singular reading in the claims file does not represent what the Veteran's systolic and diastolic readings predominantly are throughout the appeal period.  Instead, the Board would find those readings to be outliers, given the vast evidence from 2004 through 2013 that the Veteran's systolic and diastolic readings were generally not in excess of 199 or 109, respectively.

Finally, the Board must determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hypertension, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Accordingly, the Board finds that a 10 percent evaluation for hypertension is warranted throughout the claim period, but an evaluation in excess of 10 percent is not appropriate.  The Veteran's claim is therefore granted to that extent.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.  

Lumbar Spine

In this case, the Board notes that prior to March 23, 2006, the Veteran was assigned a 10 percent evaluation for his lumbar spine disability, under Diagnostic Code 5243; after that date, he has been assigned a 20 percent evaluation.  (As noted in the introduction, for the period from June 24, 2009, to October 1, 2009, a temporary total rating has been assigned.  The Board's analysis will not address this period.)

The Veteran's lumbar spine disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.

Diagnostic Code 5242 utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent evaluation applies when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2013).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Alternatively, the Veteran's lumbar spine disability may be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In this case, the Board finds that a 20 percent evaluation throughout the entire claim period is appropriate (with the exception of when the total rating was in effect).  The Board notes that the Veteran's Tricare and VA treatment records document the presence of muscle spasms of the lumbar spine throughout the claim period, beginning with an August 2004 private treatment record.  That treatment record also shows that there was no evidence of hyperkyphosis or scoliosis at that time.  There was a "slight accentuation of the normal lordotic curvature secondary to body habitus" noted, however.  Eventually, in an October 2008 lumbar spine x-ray, the Veteran is shown to have mild scoliosis of the lumbar spine with convexity to the right side.  

While the Board notes that the Veteran's body habitus was noted as being the cause of the Veteran's slight accentuation of the lordotic curvature in 2004, and the Veteran eventually developed scoliosis of the lumbar spine, the Veteran has stated in a March 2012 correspondence that he was told by his primary care physicians that he developed scoliosis as a result of not standing straight and dropping his shoulders.  The Veteran attributes these actions as being a result of his lower back pain and other lumbar spine symptoms.  Later, at a June 2013 VA examination, the Veteran was shown to have an abnormal gait as a result of such muscle spasm and/or guarding.

By resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the claim period, he has had an abnormal gait or spinal curvature-initially manifested as a slight accentuation of the lordotic curvature in August 2004 and then manifesting as mild scoliosis later in the appeal period-caused by the Veteran's lumbar spine symptomatology, to include pain, muscle spasm and guarded motion of his lumbar spine.  The Board therefore finds that an award of 20 percent under Diagnostic Code 5242 is appropriately assigned effective from July 1, 2004.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Thus, the issue in this case becomes whether a higher evaluation than 20 percent for the Veteran's lumbar spine disability is warranted.  In order for a higher evaluation to be warranted, the Veteran's lumbar spine disability must demonstrate (a) at least 4 weeks of incapacitating episodes within a 12-month period; (b) forward flexion of the lumbar spine to 30 degrees or less; or, (c) either favorable or unfavorable ankylosis of the thoracolumbar spine.  The Board finds that the evidence of record does not so demonstrate and an evaluation in excess of 20 percent for the Veteran's lumbar spine disability is denied.  

The Veteran has complained of chronic and continuous back pain throughout the claim period, which he has been treating with medications.  Those records, however, generally do not demonstrate any measurements of the Veteran's thoracolumbar spinal range of motion, nor do they document any ankylosis of the spine or prescription of bed rest by a physician.

Private treatment records from August 2004 indicate that the Veteran reported increasing lumbar spine pain.  The Veteran reported that his pain seemed worse with prolonged status posturing, sitting, standing or sudden movements such as coughing or sneezing.  Walking or lifting exacerbated the Veteran's pain, though it was better with lying, rest, relaxation, the use of certain medications and a TENS unit.  On examination, the Veteran's back was noted as symmetric.  There was no evidence of hyperkyphosis or scoliosis.  There was a slight accentuation of the normal lordotic curvature secondary to body habitus.  He was noted as having a limited range of motion in forward flexion, extension, side bending and rotation secondary to acute pain and recurrent episodes of left leg pain; no measurements of his range of motion were obtained at that time, however.  He was further noted as having a few muscle spasms over the paraspinal region, as well as in the multifidi fossa and along the sacroiliac joint on the left greater than on the right hand side.  There was no mention of ankylosis or any incapacitating episodes at that time.

In October 2004, those private records demonstrate that the Veteran was seen for ongoing back pain syndrome, for which he received a spinal epidural steroid injection.  Examination at that time noted neither range-of-motion testing of the lumbar spine, nor evidence of ankylosis or prescribed bedrest.

In November 2004, the Veteran underwent a VA general medical examination.  An x-ray of his lumbar spine revealed mild degenerative joint disease (DJD) of the lumbar spine.  At that examination, the Veteran's lumbosacral spine had a normal range of motion.  "The spine is flexible.  The range of motion is asymptomatic."  The Veteran did not demonstrate discomfort or pain; there was no tenderness.  He had normal musculature, strength, and no deformities were noted, aside from a single well-healed scar.  Repetitive range-of-motion testing did not reveal decreased range of motion or spinal function, though it was noted that such "usually happens on flare-ups after doing strenuous activities like mowing the yard."  There was no evidence of prescribed bedrest or ankylosis noted on that examination.

In September 2006, the Veteran underwent a VA spine examination.  The Veteran's complaints with regard to lumbar spine symptomatology were similar to that described above.  There were complaints positive for stiffness and weakness, and he reported that he had improvement after his spinal surgery in 1999.  The Veteran reported that he had flare-ups, but that they did not affect his daily functioning.  The Veteran denied any assistive devices for ambulation or wearing a back brace.  The Veteran reported having missed no days of work due to his lumbar spine condition.  

On examination, the Veteran was in no acute distress and had a negative antalgic gait.  His lumbar spine did not have any edema, ecchymosis, or erythema, though it was positive for tenderness of bilateral paravertebral muscles.  He had a normal spine curvature, which was symmetrical; there were no spasms or guarding at that time.  The Veteran had flexion to 90 degrees and he had an increase of pain at the end point of that range of motion, though there were no additional limitations noted with repetitive motion, including due to pain, fatigue, incoordination, weakness or lack of endurance.  The Veteran's spine was negative for lordosis or kyphosis.  The examiner noted that the Veteran's lumbar spine disability had caused two weeks of incapacitation during the past 12 months.  The examiner specifically concluded that there was no additional loss of motion due to any of the factors noted above.  

The Veteran underwent another VA spine examination in May 2007.  Since the last examination, the Veteran reported that in September 2006 he injured his back and neck lifting heavy objects in an on-the-job injury while working as a civilian defense contractor in Afghanistan.  The examiner noted that a November 2006 lumbar spine Magnetic Resonating Imaging (MRI) scan showed his previous laminectomy at the L5-S1 with scarring; there was also evidence of a recurring disk protrusion to the right of midline that may affect the right S4 nerve sleeve.

On examination, the Veteran was ambulatory without assistive devices, though he wore a TENS unit.  He was able to dress and undress himself, without assistance, including his socks and shoes.  He had a normal gait and posture.  He also had normal position of his head, curvature of the spine, and symmetry in appearance.  He had forward flexion to 80 degrees with mild discomfort; he had painful motion without spasm or weakness.  There was tenderness to light touch along the thoracolumbar spine with minimal indentation of the skin causing discomfort.  He had no postural abnormalities.  

In a November 2007 statement, the Veteran's ex-father-in-law stated that the Veteran had great difficulty with his back pain, which affected his ability to get up from a sitting position as well as his ability to walk.  He was constantly taking medication to control his pain associated with his back, as well as other numerous painful anatomical areas.  The Veteran required assistance carrying objects, such as groceries; he was often seen in a stooped posture or walking with a slight limp.  Because of his back pain, he spent most of the day sleeping.  The Veteran needed help with many household chores due to his multiple injuries.  In his opinion, the Veteran had "lost complete use of his back . . . with the exception of feeding himself or standing to walk with great pain or difficulty. . . . He is definitely in need of assistance to complete his daily routine."  

Statements from his son and daughter are similar with regard to the Veteran's limitations due to his back pain.

The Veteran submitted a November 2007 statement, in which he indicated that he had "great" back pain throughout the day, which prevented any lifting and impacted his ability to get up, walk or get dressed.  

At a November 2007 private spinal examination, the Veteran reported he injured his lumbar spine in a lifting accident in September 2006 while working as a civilian defense contractor in Afghanistan.  The Veteran reported a history of spinal surgery in 1999, with epidural injections shortly after discharge from service.  He took several medications to control his pain, including Naprosyn and Vicodin.  On examination, the Veteran had forward flexion of his lumbar spine to 65 degrees with moderate stiffness.  He had pain in the lower back region.  He was noted as having osteoarthritis of the lumbar spine.  There was no evidence of any ankylosis or prescribed bedrest in that examination report.

Also, in November 2007, the Veteran underwent an examination of his lumbar spine by a private examiner for SSA purposes.  At that examination, it was noted that he had a history of a lumbar laminectomy.  He was wearing a TENS unit at the examination.  He had a normal gait without any atrophy.  He had forward flexion to 80 degrees, without any spasm or weakness.  No mention of any ankylosis or physician-prescribed bedrest was indicated.  

In numerous statements after the Veteran's September 2006 injury, the Veteran indicated that he was no longer able to work due to that injury suffered in Afghanistan to his back, neck, and his cardiovascular system.  He even indicated that he was "housebound by choice due to his pain."  The Board does not find that such evidence is indicative of incapacitating episodes, as such are not physician-prescribed episodes of bedrest, but rather are the Veteran's own choice to remain in bed.

In a January 2008 private rehabilitation follow-up treatment record from Dr. W.M., it was noted that the Veteran reported ongoing transient episodes of low back pain.  On examination, the Veteran was shown to have a symmetric low back without evidence of hyperkyphosis or scoliosis.  The Veteran's lumbar spine "[r]ange of motion seem[ed] to be somewhat limited both in forward flexion, extension, side bending, and rotation, but does not appear to be painful."  The Veteran's muscle bulk and tone were normal as was his gait and station.  The Veteran was told to continue stretching and exercising his lumbar spine, including range-of-motion exercises as well as low-impact aerobic exercise.  There was no evidence of ankylosis or prescribed bedrest at that time.

A report of an October 2008 x-ray of the lumbar spine shows mild scoliosis with convexity to the right side; osteophytes were present, affecting all the lumbar vertebrae.  The L5-S1 disc spaces were reduced in height and there were facet sclerotic degenerative changes present at the L5-S1 level.  Another October 2008 VA treatment record documents that the Veteran was fitted for a back brace.  

In an April 2009 statement, the Veteran again indicated that he had been bed- and housebound for two weeks or more due to problems with his back and left leg; the Board observes that the Veteran does not state, however, that he was prescribed bedrest by a physician.  Instead, the Board again notes that this appears to be due to the Veteran's own judgment, and there is no evidence submitted by the Veteran-at any time throughout the claim period-that he was prescribed such bedrest by his physician due to his lumbar spine disability.

The Veteran underwent an April 2009 private spinal evaluation, at which time he described low back pain located in the beltline area and radiating across and into the right leg, which was somewhat better.  The left leg symptoms were still persistent, with radiation to the left buttock and left posterior thigh and lower into his left leg, described as "deep to the bone."  He said this pain was "constant" and that he "can't walk."  On examination, the Veteran's lumbar spine was not examined.  There were no range-of-motion measurements obtained for his lumbar spine.  An MRI scan of the lumbar spine demonstrated severe degenerative disc disease (DDD) at the L5-S1 with moderate left L5-S1 disc bulge with significant left neuroforaminal encroachment.  There were post-laminectomy changes bilaterally at the L5-S1 level.  The Veteran was diagnosed with persistent low back pain and bilateral radiculopathy, left greater than right; he was recommended for a lumbar spinal surgery.  There is no indication that he had ankylosis of the lumbar spine at that time, or that he was prescribed bedrest.

The Veteran underwent a VA spine examination in December 2010.  The Veteran reported that he had his first surgery in 1999, and then in 2005, after falling, his pain got worse and he had a second surgery.  The Veteran also stated that he took hydrocodone and valium to treat his back pain.  The Veteran reported a history of fatigue, decreased motion, weakness, stiffness, spasming, and spinal pain; he described the pain as sharp, stabbing pain, which was severe and constant.  The Veteran denied any incapacitating episodes.  He was shown to use a cane.  

On examination, the Veteran's posture was normal with symmetry in appearance and a normal gait.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, list, or scoliosis.  There was no thoracolumbar spinal ankylosis.  There was no evidence of spasm, atrophy, guarding, tenderness or weakness on examination, though there was evidence of pain with motion.  The Veteran was diagnosed with DJD and DDD with spinal fusion.  The examiner noted that the Veteran needed minimal help with doing household chores, though he was able to attend to self and drive his car.  It was also noted that the Veteran rode his bike every other day 5 to 10 miles.  He was shown to be unemployable at that time by both VA and SSA.  

In an April 2011 addendum, it was noted that the range of motion obtained on examination in December 2010 was forward flexion to 60 degrees and 55 degrees after repetitive motion.  The Veteran voiced pain with movements, which did not increase after repetition.  There was no evidence of fatigue, weakness or lack of endurance on examination.

The Veteran underwent a private MRI scan of his lumbar spine in April 2012, which showed post-surgical and degenerative changes.

Finally, the Veteran most recently underwent a VA spine examination in June 2013.  He was diagnosed with DDD of the lumbar spine with congenital scoliosis.  The examiner noted that there was a well-documented history of chronic low back pain.  A history of spinal surgeries in 1999 and 2007 was given.  The Veteran reported improvement after his 2007 surgery, but that he continued to experience chronic daily pain, which was a constant dull ache that increased in intensity with prolonged standing, walking, positioning, or with bending and lifting.  He also reported radiation of pain to both legs.  The Veteran used a back brace for support, a cane for ambulation, and rest and activity modifications as needed to treat his back condition; he also treated his pain with morphine and hydrocodone daily.

On examination, the Veteran had flexion to 40 degrees, where pain began.  The Veteran was able to perform repetitive motion testing without any change in range of motion; he had flexion to 40 degrees after repetitive motion testing.  The examiner noted that there was no additional limitation, functional loss, or functional impairment of the Veteran's lumbar spine following repetitive testing.  There was less movement than normal, pain on movement and interference with sitting, standing and/or weightbearing noted.  There was pain on light percussion of the lower lumbar area and there was guarding or muscle spasm that was severe enough to cause an abnormal gait.  The examiner noted that the Veteran had at least one week, but less than 2 weeks of incapacitating episodes within the last 12 months of the examination.  The Veteran was shown to have regular use of his back brace and constant use of his cane.  The examiner also noted that there was mild scoliosis with convexity to the right; imaging scans also demonstrated the presence of arthritis.  The examiner concluded that the Veteran was severely limited in the types of employment that he would be able to perform due to his limitations in mobility, difficulties with pain, and due to consideration of the medications required to decrease his discomfort associated with his lumbar spine disability.

Based on the foregoing evidence, the Board finds that an evaluation higher than 20 percent is not warranted in this case.  The Veteran's thoracolumbar spine had forward flexion greater than 30 degrees throughout the claim period; the most restricted notation of flexion was to 40 degrees at the most recent VA examination.  There is additionally no evidence of any lumbar spine ankylosis-either favorable or unfavorable-throughout the claim period.  The VA and private examinations confirm this finding.  Moreover, there has been no suggestion that the Veteran experiences functional deficits due to pain, etc. that equate to greater limitation of motion.

While there were episodes of incapacitating episodes noted throughout the claim period, no more than 2 weeks of incapacitating episodes are noted by any examiner during a 12-month period.  Moreover, while the examiners documented incapacitating episodes, there is no evidence of record that the Veteran has ever been prescribed bedrest by a physician.  There is no evidence of at least 4 weeks of incapacitating episodes during a 12-month period throughout the claim period, and therefore, a higher evaluation is not warranted-even if the Board finds that there were prescribed periods of bedrest.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Accordingly, based on the evidence of record, the Board finds that a 20 percent evaluation, but no higher, is warranted for the Veteran's lumbar spine disability throughout the claim period, and to that extent only is the Veteran's claim granted.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243.  In reaching that conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

As for neurological abnormalities caused by the service-connected low back disability, the Board notes that the Veteran has already been separately rated for radiculopathy affecting each lower extremity, and 20 percent ratings have been assigned.  There has been no contention that a higher rating is warranted for either leg.  Consequently, further analysis is not required.


ORDER

Service connection for ethmoid sinusitis is granted.

Service connection for a cervical spine disorder is denied.

Service connection for cancer other than basal cell carcinoma under the right eyelid is denied.

An initial 10 percent evaluation, but no higher, throughout the claim period for service-connected hypertension is granted.

An initial 20 percent evaluation, but no higher, throughout the claim period for service-connected lumbar spine disability is granted.


REMAND

With regard to the Veteran's diabetes claim, the Board notes that the Veteran was diagnosed with a "metabolic syndrome" at his November 2004 VA examination, a couple of months after discharge from service.  The Veteran would eventually be diagnosed with diabetes in 2006.  The Board notes that the evidence of record raises the possibility that the Veteran's initial manifestations of a diabetic disorder were shown within a year of discharge from service, and therefore, is possibly subject to service connection on a presumptive basis.  No VA examination has been provided that addresses this, and therefore a remand of that claim is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Likewise, the Board finds that the headache claim must be remanded for a VA examination.  The Board notes that in his service treatment records, it appears that the Veteran was diagnosed with cluster headaches, which possibly were related to an adverse reaction he had to anthrax vaccination.  Shortly after service, the Veteran is shown to have been diagnosed with muscle-tension headaches and/or migraine-variant type headaches, in November 2004 and April 2005, respectively.  The Board finds that a VA examination is necessary in order to obtain medical opinion evidence on the question of whether the Veteran's headaches are, in fact, the same as experienced in service-or whether such headaches are unrelated.  There is evidence of record, as well, that raises the possibility that the Veteran's hypertension causes his headaches.  Thus, that question needs to be addressed as well.  See Id.

Furthermore, with respect to the Veteran's respiratory disability claim, the Board notes that there is evidence in service that he had complaints after two of the four shots for anthrax vaccination he received during military service; a mild restrictive defect was found.  The Veteran was also shown to have had "an adverse reaction to anthrax" vaccinations.  In post-service pulmonary functions testing, it appears that the Veteran still continues to demonstrate some mild restrictive defect, and has complaints of shortness of breath.  Therefore, the Board finds that a VA examination is necessary at this time in order to ascertain what the Veteran's respiratory disorder is and whether it is related to the shortness of breath he experienced in service.  See Id.

As for the claimed throat disorder, the Veteran should also be examined to determine if his has a throat disorder, and whether such is related to service, his sinusitis or sleep apnea, or his claimed respiratory disorder.  See Id.

With respect to the bilateral upper extremity claims, the Board finds that a comprehensive examination of the Veteran's shoulders, elbows, wrists and hands is necessary to identify any and all disorders, and to determine whether those disorders are related to service or to the Veteran's lumbar spine disability.  See Id.

Turning to the GERD claim, the Board notes that the Veteran has been assigned a 10 percent evaluation for his GERD.  The Board further observes that he was also service connected for fibromyalgia with gastrointestinal symptoms, effective April 2009 at 40 percent disabling.  This was done in a September 2010 rating decision.  By a September 2012 rating decision, the Veteran was also assigned service connection for gastrointestinal symptoms and irritable bowel syndrome as a part of his fibromyalgia.  

The Board notes that it is unclear which gastrointestinal symptoms are associated with the Veteran's GERD and which are associated with his fibromyalgia, and it appears that there is a potential pyramiding problem at this time.  See 38 C.F.R. § 4.14 (2013).  The Board therefore finds that a remand is necessary in order to obtain another VA examination with regards to the Veteran's GERD, which addresses which symptoms are associated with his GERD and which are associated with and rated as part of his fibromyalgia.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, with regard to the claim for a higher rating for OSA, the Board notes that the Veteran's last VA examination for that disorder was in December 2010, which is more than 3 years ago.  The Board, therefore, finds that it is unable to assess the current severity of that disability, and a remand is necessary in order to obtain an examination that adequately assesses the Veteran's current OSA severity.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

As a final matter, all ongoing private, Tricare and VA treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Temple VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private or Tricare treatment that he may have had for his respiratory, throat, headache, diabetes mellitus, GERD, sleep apnea and bilateral upper extremity disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his obstructive sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  That examination report should indicate whether the Veteran is asymptomatic but with a documented sleep disorder, has persistent day-time solmnance, requires the use of breathing assistance such as a continuous airway pressure machine (CPAP), whether the Veteran has chronic respiratory failure with carbon dioxide retention, cor pulmonae, or whether he requires tracheostomy.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA respiratory examination in order to determine whether any current respiratory disorder (other than OSA) began in or is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including a pulmonary functions test (PFT), should be conducted, and the results reported in the record.

Following review of the claims file and examination of the Veteran, the examiner should identify each respiratory disorder found, including any chronic bronchitis or mild restrictive defect.  The examiner should then opine whether any lung/respiratory disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is caused by the Veteran's active service, to include anthrax vaccinations received therein.  

The examiner should specifically discuss the Veteran's complaints of shortness of breath in service, the notation of an adverse reaction to the anthrax vaccination, as well as the finding in service on a PFT of a mild restrictive defect.  The examiner should also discuss the Veteran's continued complaints and treatment for shortness of breath thereafter, including after discharge from service.  

The examiner should specifically address the Veteran's lay statements regarding symptomatology in service and his statements of continuity of symptomatology during and after military service.  

All opinions must be accompanied by a clear explanation.  If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether the Veteran has a throat disorder and whether it is related to service or to a service-connected disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to indicate whether the Veteran has a throat disorder.  

The examiner is then asked to opine whether any throat disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should specifically address the Veteran's lay statements regarding symptomatology in service and his statements of continuity of symptomatology during and after military service.  

The examiner should then opine whether the Veteran's service-connected sinusitis, OSA and/or his claimed respiratory disorder more likely, less likely or at least as likely as not caused the Veteran's throat disorder.  

The examiner should also opine whether the Veteran's service-connected sinusitis, OSA, and/or his claimed respiratory disorder has aggravated (i.e., permanently worsen beyond the normal progression of that disease) his throat disorder.  If aggravation is found, the examiner should quantify the approximate degree of aggravation to the best of his/her ability.  

All opinions must be accompanied by a clear explanation.  If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  Schedule the Veteran for a VA examination in order to determine the etiology of his diabetes mellitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should opine as to whether the Veteran's diabetes mellitus more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should specifically address the Veteran's diagnosis of a "metabolic syndrome" at a November 2004 VA examination, and should specifically opine whether that was an initial manifestation of the Veteran's diabetic condition.

The examiner must also discuss whether his diabetes-if not shown to be related to service-is more likely, less likely or at least as likely as not caused by his service-connected disability, including hypertension.

The examiner should further opine whether the Veteran's diabetes, should it not be related to service or caused by a service-connected disability, is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by a service-connected disorder, including hypertension.  If aggravation is found, the examiner should quantify the approximate degree of aggravation to the best of his/her ability.  

All opinions must be accompanied by a clear explanation.  If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any headache disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should opine as to whether any headache disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include anthrax vaccinations therein.  

The examiner should specifically address the Veteran's complaints of headaches (cluster or probable cluster headaches) just prior to discharge from service in 2004, as well as the Veteran's noted muscle-tension and/or migraine-variant headaches shown in the November 2004 VA examination and April 2005 treatment record.  The examiner should specifically discuss whether the Veteran's headaches in service are the same headaches that occurred in service, and whether the Veteran's current headaches, if such exist, are of the same etiological cause as the Veteran's headaches in service.

The examiner must also discuss whether any headache disorder-not shown to be related to service-is more likely, less likely or at least as likely as not caused by his service-connected lumbar spine, hypertension, and/or sinusitis disabilities.

The examiner should further opine whether the Veteran's headache disorder, should it not be related to service or caused by a service-connected disability, is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine, hypertension and/or sinusitis disabilities.  If aggravation is found, the examiner should quantify the approximate degree of aggravation to the best of his/her ability.  

All opinions must be accompanied by a clear explanation.  If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of each upper extremity disorder found and whether such is related to military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any and all bilateral upper extremity disorders found, to include any arthritic condition thereof.  

The examiner should specifically indicate any musculoskeletal disorders of the shoulders, elbows, wrists, hands and fingers that may be present, as well as any neurological disorders, such as carpal tunnel syndrome or peripheral neuropathy that may be present.

The examiner should then opine as to whether each diagnosed disorder is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to military service.  

The examiner must also discuss lay statements regarding symptomatology during service and continuity of symptomatology after discharge from service.  

For each disability found to be not related directly to military service, the examiner should indicate whether each is more likely, less likely, or at least as likely as not caused by his lumbar spine disability.  

The examiner should further opine whether any upper extremity disorder is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine, disability.  If aggravation is found, the examiner should quantify the approximate degree of aggravation to the best of his/her ability.

All opinions must be accompanied by a clear explanation.  If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

9.  Schedule the Veteran for a VA examination to determine the current severity of his GERD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

Following review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has the following: 

(a) Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, a symptom combination productive of severe impairment of health; 

(b) Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or,

(c) Two or more of the symptoms noted in (b) of less severity.

The examiner should specifically discuss which gastrointestinal symptoms are due to the Veteran's GERD and which are due to his fibromyalgia.  If the examiner is unable to determine which symptoms are associated with which disease entity, the examiner should state which service-connected disability-GERD or fibromyalgia-is more likely the etiological cause of the noted symptomatology.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

10.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for diabetes mellitus; headaches; respiratory; throat; and bilateral upper extremity disorders, as well as an increased evaluation for his GERD and OSA.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


